    Case 1:19-cv-02142-RMB-BCM Document 74 Filed 04/22/19 Page 1 of 2
                                                                   USDCSDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x                         !~.:~:A~'E .~-•lLE-D:....-rl,t7""'.i;=-'-l!-.-~-.
LEK SECURITIES CORPORATION and ROX
SYSTEMS, INC.,                                          No. 19-cv-02142 (RMB) (BCM)

                              Plaintiffs,

             V.


NICOLAS LOUIS, JONATHAN FOWLER,
VOLANT HOLDINGS, LLC, d/b/a VOLANT
TRADING, VOLANT TRADING, LLC, VOLANT:                                     MEMO ENDORSED
LIQUIDITY, LLC, and VOLANT EXECUTION,
LLC,

                              Defendants.
------------------------------------X

                            NOTICE OF MOTION TO DISMISS
              CLAIMS PLEADED AGAINST THE VOLANT DEFENDANTS



       PLEASE TAKE NOTICE that upon the Complaint filed on March 7, 2019 in the above-

captioned action and the accompanying Memorandum of Law in Support of the Motion to Dismiss

Claims Pleaded Against the Volant Defendants, defendants Volant Holding, LLC d/b/a Volant

Trading; Volant Trading, LLC; Volant Liquidity, LLC; and Volant Execution, LLC (collectively,

"Volant"), will move this Court, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

before the Honorable Richard M. Berman, at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York 10007, at a date and time to be determined by

the Court, for an Order dismissing the Complaint as against Volant, with prejudice, and for such

other and further relief as this Court may deem just and proper.
    Case 1:19-cv-02142-RMB-BCM Document 74 Filed 04/22/19 Page 2 of 2




Dated: April 15, 2019                                    Respectfully submitted,

                                                         GREENBERG TRAURIG, LLP


                                                         By:    /s/ Toby S. Soli
                                                               Toby S. Soli
                                                         200 Park A venue
                                                         New York, New York 10166
                                                         (212) 801-3196
                                                         solit@gtlaw.com

                                                         -and-

                                                         Howard Schiffman
                                                         Max Garfield
                                                         Hannah M. Thibideau
                                                         SCHULTE ROTH & ZABEL LLP
                                                         919 Third A venue
                                                         New York, New York 10022
                                                         (212) 756-2000

                                                         Attorneys for Defendants Volant Holding,
                                                         LLC d/bla Volant Trading; Volant Trading,
                                                         LLC; Volant Liquidity, LLC; and Volant
                                                         Execution, LLC




                        ?~~ 1':L?.....,
                        R1d1 rd \I. Herman,   U.S.D.J.




                                                 2
